

STOCK PURCHASE AGREEMENT
BETWEEN
EGPI FIRECREEK, INC.
AND
THE STOCKHOLDERS OF REDQUARTZ LTD.
 
THIS STOCK PURCHASE AGREEMENT (the “AGREEMENT”) is dated March 3, 2010, by and
among EGPI FIRECREEK, INC., a Nevada corporation (“EGPI”) and the stockholders
of REDQUARTZ, LTD set forth on Schedule A  (the “Sellers” or “Company”).
 
WHEREAS, the Sellers are the owners of all of the issued and outstanding shares
of common stock, par value $0.01per share (the “Company Common Stock”) of
REDQUARTZ, LTD a company formed and exisiting under the laws of the country of
Ireland (the “Company”); and EGPI Firecreek Inc.
 
WHEREAS, the Sellers desire to sell to EGPI and EGPI desires to purchase from
the Sellers all of said shares of the Company Common Stock;
 
NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the Sellers and EGPI agree as follows:
 
 
1.
Sale of the Company Common Stock.  Upon the terms and conditions set forth in
this Agreement, the Sellers shall sell, assign, and transfer to EGPI at the
closing of this Agreement (the “Closing”), free and clear of all liens and
encumbrances and EGPI, upon the basis of the covenants, warranties and
representations of the Sellers set forth herein, shall purchase from the Sellers
at the Closing all of said shares of the Company Common Stock owned by the
Sellers.

 
 
2.
Purchase Price.  Subject to the terms of this Agreement and in reliance on the
representations and warranties of the Sellers, EGPI shall purchase the Company
Common Stock, and in full consideration therefore, shall pay the Sellers at the
Closing the consideration described in Schedule B.

 
 
3.
Representations and Warranties of the Sellers.  Where a representation contained
in this Agreement is qualified by the phrase “to the best knowledge of the
Sellers” (or words of similar import), such expression means that, after having
conducted a due diligence review, the Sellers believe the statement to be true,
accurate, and complete in all material respects.  Knowledge shall not be imputed
nor shall it include any matters which such person should have known or should
have been reasonably expected to have known.  The Sellers represent and warrant
to EGPI as follows:

 
(a)    Power and Authority.  The Sellers have full power and authority to
execute, deliver, and perform this Agreement and all other agreements,
certificates or documents to be delivered in connection herewith, including,
without limitation, the other agreements, certificates and documents
contemplated hereby (collectively the “Other Agreements”).
 
(b)   Binding Effect.  Upon execution and delivery by the Sellers, this
Agreement and the Other Agreements shall be and constitute the valid, binding
and legal obligations of the Sellers, enforceable against the Sellers in
accordance with the terms hereof and thereof, except as the enforceability
hereof or thereof may be subject to the effect of (i) any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally, and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).
 
 
 

--------------------------------------------------------------------------------

 

(c)    Effect.  Neither the execution and delivery of this Agreement or the
Other Agreements nor full performance by the Sellers of their obligations
hereunder or thereunder will violate or breach, or otherwise constitute or give
rise to a default under, the terms or provisions of the Articles of
Incorporation or Bylaws of the Company or, subject to obtaining any and all
necessary consents, of any contract, commitment or other obligation of the
Company or necessary for the operation of the Company’s business (the
“Business”) following the Closing or any other material contract, commitment, or
other obligation to which the Company is a party, or create or result in the
creation of any encumbrance on any of the property of the Company.  Except as
otherwise disclosed to EGPI before the date of this Agreement and disclosed on
Schedule 3(c) attached hereto, the Company is not in violation of its Articles
of Incorporation, its Bylaws, or of any indebtedness, mortgage, contract, lease,
or other agreement or commitment.
 
(d)   No Consents.  No consent, approval or authorization of, or registration,
declaration or filing with any third party, including, but not limited to, any
governmental department, agency, commission or other instrumentality, will,
except such consents, if any, delivered or obtained on or prior to the Closing
Date, be obtained or made by the Sellers prior to the Closing Date to authorize
the execution, delivery and performance by the Sellers of this Agreement or the
Other Agreements.
 
(e)    Capitalization.  The Company is authorized by its Articles of
Incorporation to issue 100,000 shares of the Company Common Stock.  As of the
date of this Agreement, there are 100,000 shares of the Company Common Stock
duly and validly issued and outstanding, fully paid, and non-assessable.  There
are no outstanding options, contracts, commitments, warrants, preemptive rights,
agreements or any rights of any character affecting or relating in any manner to
the issuance of the Company Common Stock or other securities or entitling anyone
to acquire the Company Common Stock or other securities of the Company.
 
(f)    Company Common Stock Ownership.  The Sellers have good, absolute, and
marketable title to 100,000 shares of the Company Common Stock as described
herein, which constitute 100 percent of the issued and outstanding shares of the
Company Common Stock.  The Sellers have the complete and unrestricted right,
power and authority to sell their shares of the Company Common Stock pursuant to
this Agreement.  The delivery of the Company Common Stock as herein contemplated
will vest in EGPI good, absolute and marketable title to the shares of the
Company Common Stock as described herein, free and clear of all liens, claims,
encumbrances, and restrictions of every kind.
 
(g)   Company Subsidiaries.  The Company has no subsidiaries.
 
(h)   Employees.  On the date of this Agreement, the Company has 0 employees.
 
(i)    Financial Statement.  The Sellers have furnished EGPI an audited balance
sheet of the Company as of December 31, 2009 and the related statement of income
and retained earnings for the period covered thereby, and unaudited balance
sheet of the Company as of December 31, 2009 and the related statement of income
and retained earnings for the period covered thereby (collectively, the
“Financial Statement”).  The Financial Statement (i) is in accordance with the
books and records of the Company; (ii) fairly presents the financial condition
of the Company at such dates and the results of its operations for the periods
therein specified; (iii) was prepared in accordance with Internationally
generally accepted accounting principles applied upon a basis consistent with
prior accounting periods; and (iv) with respect to all contracts and commitments
of the Company, reflects adequate reserves for all reasonably anticipated losses
and costs in excess of anticipated income.  Specifically, but not by way of
limitation, the Financial Statement discloses all of the debts, liabilities, and
obligations of any nature (whether absolute, accrued, contingent, or otherwise
and whether due or to become due) of the Company on the dates therein specified
(except such debts, liabilities, and obligations as are not required to be
reflected therein in accordance with generally accepted accounting principles).
 
 
 

--------------------------------------------------------------------------------

 
 
(j)     Tax Returns and Audits.  As of the date of this Agreement, the Company
has duly filed all federal, state, and local tax returns as required to be filed
by it (including, but not limited to, all payroll or other employment related
tax returns), and has paid all federal, state and local taxes, including, but
not limited to all payroll and employment taxes, required to be paid with
respect to the periods covered by such returns.  The Company has not been
delinquent in the payment of any tax, assessment, or governmental charge, and
has not had any tax deficiencies proposed or assessed against it and has not
executed any waiver of the statute of limitations on the assessment or
collection of any tax.
 
(k)    Litigation.  Other than as reflected on Schedule 3(m) attached hereto,
the Company has disclosed all litigation, arbitrations, claims, governmental or
other proceedings (formal or informal), or investigations pending, threatened,
or in prospect (or any basis therefore known to the Sellers) with respect to the
Company, or any of its Business, properties, or assets prior to the execution of
this Agreement.  The Company is not affected by any present or threatened strike
or other labor disturbance or, to the knowledge of the Sellers, is any union
attempting to represent any employee of the Company as collective bargaining
agent.  The Company is not in violation of, or in default with respect to, any
law, rule, regulation, order, judgment, or decree; nor are the Sellers or the
Company required to take any action in order to avoid such a violation or
default.
 
(l)     Compliance with Laws and Regulations.  Except as otherwise disclosed in
Schedule 3(n) attached hereto, to the knowledge of the Sellers, the Company is
in material compliance, with all laws, ordinances, codes, restrictions,
regulations (environmental and otherwise) and other legal requirements
applicable to the conduct of the Business, the noncompliance with which would be
likely to have a material adverse effect on the Business; and there are no
lawsuits or proceedings pending or, to their knowledge, threatened with respect
to the foregoing.
 
(m)   No Defaults.  Other than as reflected on Schedule 3(o) attached hereto, to
the knowledge of the Sellers, the Company is not in default under any provision,
of any lease, contract, commitment, obligation, note, bond, debenture, mortgage,
indenture, security agreement, guaranty, or other instrument of indebtedness,
and no existing condition exists which, with the giving of notice or the passage
of time, or both, would constitute such a default, in either case, which default
is or would be likely to have a material adverse effect on the Business.
 
(n)   Properties.  The Company has good and marketable title in fee simple
absolute to all real properties and good title to all other properties and
assets used in its business or owned by it (except real and other properties and
assets as are held pursuant to leases or licenses), free and clear of all liens,
mortgages, security interests, pledges, charges, and encumbrances, other than as
shown on the Financial Statement, including, but not limited to a tax lien for
unpaid real estate taxes.  Moreover:
 
(i)           No real property owned, leased, licensed, or used by the Company
lies in an area which is, or to the knowledge of the Sellers will be, subject to
zoning, use, or building code restrictions which would prohibit, and no state of
facts relating to the actions or inaction of another person or entity or their
ownership, leasing, licensing, or use of that real property in the Business in
which the Company is now engaged or the business in which it contemplates
engaging.
 
(ii)          The real and other properties and assets owned, leased, or
licensed by the Company constitute all such properties and assets which are
necessary to the business of the Company as presently conducted or as it
contemplates conducting.
 
 
 

--------------------------------------------------------------------------------

 
 
(o)   Compliance with the Environmental Laws.  Except as otherwise disclosed on
Schedule 3(s) attached hereto, to the knowledge of the Sellers, the Company has
not violated and is not in violation of the Federal Clean Air Act (42 U.S.C.
7401, et seq.), Federal Water Pollution Control Act (33 U.S.C. 1251, et seq.),
the Federal Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901, et
seq.), the Federal Comprehensive the Environmental Responsibility, Clean Up and
Liability Act of 1980 (42 U.S.C. 9601, et seq.), the Federal Toxic Substance
Control Act of 1976 (15 U.S.C. 2601, et seq.) or any state or local laws or
ordinances regulating the subjects covered by the federal statutes identified
above, including rules and regulations thereunder.  Prior to the Closing Date,
the Company either directed, participated in and/or authorized that studies of
the environmental status of the Company’s properties and operations of the
Business be prepared, which studies are listed or otherwise described in
Schedule 3(s) hereto (collectively the “Studies”).  The Studies, as well as
those other matters, correspondence, reports and the like disclosed in Schedule
3(s) hereto, have been delivered to EGPI and EGPI’s counsel and environmental
consultants and are incorporated herein by reference as though set out
herein.  The Sellers will hold EGPI harmless from any obligations, including
fines or penalties, if any, which may be assessed by any governmental agency,
but excluding damages, (i) that arose or may arise solely from operations by the
Company through the Closing Date, (ii) that arose or may arise solely from
operations by the Company prior to the Closing Date at sites other than at its
locations, and (iii) with respect to all off site disposal by the Company prior
to the Closing Date.
 
(p)   Schedule of Assets.  As disclosed on Schedule 3(y) attached hereto, is a
schedule of assets owned by the Company containing (i) a true and complete
listing of all property owned by the Company; (ii) a true and complete legal
description of all real properties in which the Company has a leasehold
interest, together with a description of each indenture, lease, sublease, or
other instrument under which the Company claims or holds such leasehold
interest, each of which is a good and valid leasehold interest, and all of which
are in effect and enforceable according to their respective terms; (iii) a true
and complete list of all patents, patent applications, patent licenses,
trademarks, trademark registrations, and applications therefore, trade names,
copyrights, and copyright registrations and applications therefore owned by the
Company; and (iv) as of December 31, 2009 a true and complete list of all
accounts receivable of the Company, together with information as to the aging of
each such account receivable.  All Assets are being transferred to the seller
and all liabilities other than the Shareholders Note Payables are being assumed
by the seller.
 
(q)   Compliance with Law and Other Instruments.  The business and operations of
the Company have been and are being conducted in accordance with all applicable
laws, rules and regulations of all authorities, except those which do not
(either individually or in the aggregate) materially and adversely affect the
Company.
 
Other than as disclosed on Schedule 3(dd) attached hereto, to the best knowledge
of the Sellers, the Company has in all respects performed all obligations
required to be performed to date, and is not in material default in any respect
under any of the contracts, agreements, leases, documents, or other commitments
to which it is a party or otherwise bound or affected.  All parties having
material contracts with the Company are in material compliance therewith, and
are not in material default thereunder.
 
(r)    Authority to Sell.  The Sellers have all requisite power and authority to
execute, deliver, and perform this Agreement.  All necessary corporate
proceedings of the Company have been duly taken to authorize the execution,
delivery, and performance of this Agreement by the Sellers.  This Agreement has
been duly authorized, executed and delivered by the Sellers; is the legal,
valid, and binding obligation of the Sellers; and is enforceable as to it in
accordance with its terms subject to any laws relating to bankruptcy or any
other similar laws.
 
 
 

--------------------------------------------------------------------------------

 

No consent, authorization, approval, order, license, certificate, or permit of
or from, or declaration of filing with, any federal, state, local, or other
governmental authority or any court or other tribunal is required by the Company
for the execution, delivery, or performance of this Agreement by the
Sellers.  No consent of any party to any contract, agreement, instrument, lease,
license, arrangement, or understanding to which the Company is a party, or to
which any of its properties or assets are subject, is required for the
execution, delivery or performance of this Agreement; and the execution,
delivery, and performance of this Agreement will not violate, result in a breach
of, conflict with, or (with or without the giving of notice or the passage of
time or both) entitle any party to terminate or call a default under any
contract, agreement, instrument, lease, license, arrangement, or understanding,
or violate or result in a breach of any term of the articles of incorporation
(or other charter document) or bylaws of the Company or violate, result in a
breach of, or conflict with any law, rule, regulation, order, judgment, or
decree binding on the Sellers or the Company or to which any of its operations,
business, properties, or assets are subject.
 
(s)    Records.  The books of account and minute books of the Company are
complete and correct, and reflect all those transactions involving its business
which properly should have been set forth in such books.
 
(t)    Representations and Warranties True and Complete.  All representations
and warranties of the Sellers in this Agreement and the Other Agreements are
true, accurate and complete in all material respects as of the Closing Date.
 
(u)   No Knowledge of Default.  The Sellers have no knowledge that any
representations and warranties of EGPI contained in this Agreement or the Other
Agreements are untrue, inaccurate or incomplete or that EGPI is in default under
any term or provision of this Agreement or the Other Agreements.
 
(v)   No Untrue Statements.  No representation or warranty by the Sellers in
this Agreement or in any writing furnished or to be furnished pursuant hereto,
contains or will contain any untrue statement of a material fact, or omits, or
will omit to state any material fact required to make the statements herein or
therein contained not misleading.
 
(w)   Reliance.  The foregoing representations and warranties are made by the
Sellers with the knowledge and expectation that EGPI is placing complete
reliance thereon.
 
 
4.
Representations and Warranties of EGPI.  Where a representation contained in
this Agreement is qualified by the phrase “to the best knowledge of EGPI” (or
words of similar import), such expression means that, after having conducted a
due diligence review, EGPI believes the statement to be true, accurate, and
complete in all material respects.  Knowledge shall not be imputed nor shall it
include any matters which such person should have known or should have been
reasonably expected to have known.  EGPI hereby represents and warrants to the
Sellers as follows:

 
(a)   Power and Authority.  EGPI has full power and authority to execute,
deliver and perform this Agreement and the Other Agreements.
 
(b)   Binding Effect.  Upon execution and delivery by EGPI, this Agreement shall
be and constitute the valid, binding and legal obligations of EGPI enforceable
against it in accordance with the terms hereof or thereof, except as the
enforceability hereof and thereof may be subject to the effect of (i) any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
(c)    SEC Filings.  All filings of EGPI with the Securities and Exchange
Commission are available on the EDGAR website maintained by the Securities and
Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
Actions of the Company Pending the Closing Date.  The Sellers agree that from
the date hereof until the Closing Date:

 
(a)     Operations.  The Sellers will use their best efforts to cause the
Company to (i) be operated in keeping with its customary practices and in
compliance with all applicable laws, rules and regulations; and (ii) not engage
in any transaction or make any commitment or expenditure.
 
(b)    No Change in Corporate Charter.  No change will be made in the Articles
of Incorporation or Bylaws of the Company except as may be first approved in
writing by EGPI.
 
(c)     No Change in Compensation.  No increase will be made in the compensation
payable to or to become payable by the Company to any officer, employee, or
agent, nor will any bonus payment or arrangement be made by the Company to or
with any officer, employee, or agent thereof, except as may be first approved in
writing by EGPI.
 
(d)    No Default.  The Company shall timely pay and/or not suffer any default
with respect to any of its contracts, commitments or obligations.  The Company
shall also continue to pay as they become due all accounts payable of the
Company.
 
(e)     No Contracts.  No contract or commitment will be entered into by or on
behalf of the Company, except as may be first approved in writing by EGPI.
 
(f)     Banking Relations.  No change will be made affecting the banking and
safe deposit arrangements of the Company, except as may be first approved in
writing by EGPI.
 
(g)    Insurance.  The Company shall keep all of its property and assets covered
hereby insured in accordance with the present practice, and maintain, preserve
and keep all improvements on its properties, all equipment, machinery and other
personal property covered hereby in reasonably good condition and state of
repair, reasonable wear excepted.
 
(h)    No Liabilities.  The Company shall not issue nor sell any of its stock,
bonds, notes, or other corporate securities, nor incur any obligation or
liability except current liabilities incurred in the ordinary course of
business, nor mortgage, pledge, grant security interests covering, or
additionally subject to lien or encumbrance any of its properties except as may
be first approved in writing by EGPI.
 
(i)      Reduction of Assets.  The Company shall not reduce any of its assets
from what is reflected on the Schedule of Assets to be furnished to EGPI as
described in Schedule 3(y) hereof.
 
(j)      Access to Records.  The Sellers shall cause the Company to afford EGPI
and their attorneys, accountants, investment bankers and other representative’s
access, during normal business, to all of its business operations, properties,
books, files, and records, and will cooperate in their examination thereof.  No
such examination, however, shall constitute a waiver or relinquishment by EGPI
of their right to rely upon covenants, representations, and warranties of the
Sellers made herein or pursuant hereto.  Until the Closing Date or the
termination of this Agreement, whichever shall occur first, and after the
termination of this Agreement in the event this Agreement does not close, EGPI
will hold in confidence all information so obtained by EGPI as a result of such
examination.
 
(k)     Compliance.  The Sellers shall cause the Company and its officers and
employees to comply with all applicable provisions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

 
6.
Conditions Precedent to Obligations of EGPI.  All obligations of EGPI under this
Agreement are subject to the fulfillment, prior to or at the Closing Date, of
the following conditions which must be satisfied as herein specified.  In
connection with any item to be furnished by the Sellers prior to the Closing
Date to EGPI under this Paragraph 6, each such item shall be furnished within
five days from the date hereof, and EGPI, as well as the counsel of EGPI, must
be reasonably satisfied with any such item within 10 days after receipt of any
such item.  If EGPI, or the counsel of EGPI, is not reasonably satisfied within
10 days after receipt of any such item to be furnished under this Paragraph 7,
then EGPI may, at its sole option, declare that this Agreement is null and void,
whereupon no party shall have any liability to the other hereunder or in
connection with any other instrument executed in connection with the
transactions contemplated herein.  As used herein, the term “reasonably
satisfied” shall mean that if any item furnished under this Paragraph 6 is not
at material variance with information previously furnished to EGPI or if such
item is as specified in this Paragraph 6, then the conditions of this Paragraph
6 shall be deemed to have been satisfied.  Such conditions are as follows:

 
(a)    Representations and Warranties True at the Closing Date.  The
representations and warranties of the Sellers herein shall be deemed to have
been made again as of the Closing Date, and then be true and correct, subject to
any changes contemplated by this Agreement.  The Sellers shall have performed
all of the obligations to be performed by them hereunder on or prior to the
Closing Date.
 
(b)   Proof of Authority.  EGPI’s counsel shall have received evidence
reasonably sufficient to such counsel that the Sellers have all requisite
authorizations necessary for consummation by the Sellers of the transactions
contemplated hereby, and there has not been issued, and there is not in effect,
any injunction or similar legal order prohibiting or restraining consummation of
any of the transactions herein contemplated, and no legal or governmental
action, proceeding or investigation which might reasonably be expected to result
in any such injunction or order is pending.
 
(c)    Deliveries at the Closing Date.  The Sellers shall have delivered to EGPI
at the Closing Date all of the documents required to be delivered hereunder.
 
(d)   Status of Litigation.  With respect to any matters affecting the Company
and in litigation as described in Schedule 3(m) attached hereto, EGPI shall have
the right to make an independent review of such matters.  If EGPI is not
satisfied with such review, then EGPI shall have the option to terminate this
Agreement pursuant to the terms of this Paragraph 6. All litigation matters are
to be retained by Seller. EGPI Firecreek shall be fully indemnified by Seller of
all litigation claims and cases.
 
(e)    Corporate Records, etc.  The Sellers shall have delivered to EGPI copies
of the Articles of Incorporation, Bylaws, minute books, and other corporate
governance materials used since the inception of the Company.
 
(f)    Resignations of Directors and Officers.  The Sellers shall have delivered
to EGPI at the Closing the written resignations of all of the directors and
officers of the Company.
 
(g)   Other Matters.  All corporate and other proceedings and actions taken in
connection with the transactions contemplated hereby and all certificates,
opinions, agreements, instruments and documents mentioned herein or incident to
any such transaction shall be satisfactory in form and substance to EGPI and its
counsel, whose approval shall not be unreasonably withheld.
 
 
7.
Conditions Precedent to Obligations of the Sellers.  All obligations of the
Sellers under this Agreement are subject to the fulfillment, prior to or at the
Closing Date, of the following conditions:

 
 
 

--------------------------------------------------------------------------------

 
 
(a)   Representations and Warranties True at Closing Date.  The representations
and warranties of EGPI herein shall be deemed to have been made again at the
Closing Date, and then be true and correct, subject to any changes contemplated
by this Agreement.  EGPI shall have performed all of the obligations to be
performed by EGPI hereunder on or prior to the Closing Date.
 
(b)   Proof of Authority.  Counsel for the Sellers shall have received evidence
reasonably sufficient to such counsel that EGPI has all requisite authorizations
necessary for consummation by EGPI of the transactions contemplated hereby, and
there has not been issued, and there is not in effect, any injunction or similar
legal order prohibiting or restraining consummation of any of the transactions
herein contemplated, and no legal or governmental action, proceeding or
investigation that might reasonably be expected to result in any such injunction
or order is pending.
 
(c)    No Orders.  There has not been issued, and there is not in effect, any
injunction or similar legal order prohibiting or restraining consummation of any
of the transactions herein contemplated, and no legal or governmental action,
proceeding or investigation which might reasonably be expected to result in any
such injunction or order is pending.
 
(d)   Other Matters.  All corporate and other proceedings and actions taken in
connection with the transactions contemplated hereby and all certificates,
opinions, agreements, instruments and documents mentioned herein or incident to
any such transaction shall be satisfactory in form and substance to the Sellers
and their counsel, whose approval shall not be unreasonably withheld.
 
 
8.
The Nature and Survival of Representations, Covenants and Warranties.  All
statements and facts contained in any memorandum, certificate, instrument, or
other document delivered by or on behalf of the parties hereto for information
or reliance pursuant to this Agreement, shall be deemed representations,
covenants and warranties by the parties hereto under this Agreement.  All
representations, covenants and warranties of the parties shall survive the
Closing Date and all inspections, examinations, or audits on behalf of the
parties, shall expire 18 months following the Closing Date.

 
 
9.
Indemnification by the Sellers.  The Sellers agrees to indemnify and hold
harmless EGPI and/or the Company against and in respect to all damages (as
hereinafter defined) up to $3.6 million dollars  Damages, as used herein shall
include any claim, salary, wage, action, tax, demand, loss, cost, expense,
liability (joint or several), penalty, and other damage, including, without
limitation, counsel fees and other costs and expenses reasonably incurred in
investigating or attempting to avoid same or in opposition to the imposition
thereof, or in enforcing this indemnity, resulting to EGPI and/or the Company
from any inaccurate representation made by or on behalf of the Sellers in or
pursuant to this Agreement, breach of any of the warranties made by or on behalf
of the Sellers in or pursuant to this Agreement, or breach or default in the
performance by the Sellers of any of the obligations to be performed by him
hereunder.  Hereunder, EGPI shall determine whether EGPI, the Company or both
EGPI and the Company are entitled to be indemnified and such determination shall
be binding on the Sellers.

 
Notwithstanding the scope of the Sellers’ representations and warranties herein,
or of any individual representation or warranty, or any disclosure to EGPI
herein or pursuant hereto, or the definition of damages contained in the
preceding sentence, or EGPI’s knowledge of any fact or facts at or prior to the
Closing Date, damages shall also include all debts, liabilities, and obligations
of any nature whatsoever (whether absolute, accrued, contingent, or otherwise,
and whether due or to become due) of the Company, as of the date hereof not
reflected in the Financial Statement or any other exhibit furnished hereunder,
whether known or unknown by the Sellers; all claims, actions, demands, losses,
costs, expenses, and liabilities resulting from any litigation from causes of
action arising prior to the Closing Date involving the Company or any
stockholders thereof other than the Sellers, whether or not disclosed to EGPI;
all claims, actions, demands, losses, costs, expenses, liabilities and penalties
resulting from (i) the Company’s infringement or claimed infringement upon or
acting adversely to the rights or claimed rights of any person under or in
respect to any copyrights, trademarks, trademark rights, patents, patent rights
or patent licenses; or (ii) any claim or pending or threatened action with
respect to the matters described in clause (i); all claims, actions, demands,
losses, costs, expenses, liabilities or penalties resulting from the Company’s
failure in any respect to perform any obligation required by it to be performed
at or prior to the effective date hereof or at or prior to the Closing Date, or
by reason of any default of the Company, at the effective date hereof or at the
Closing Date, under any of the contracts, agreements, leases, documents, or
other commitments to which it is a party or otherwise bound or affected; and all
losses, costs, and expenses (including without limitation all fees and
disbursements of counsel) relating to damages.
 
 
 

--------------------------------------------------------------------------------

 
 
The Sellers shall reimburse and/or pay on behalf of EGPI and/or the Company on
demand for any payment made or required to be made by EGPI and/or the Company at
any time after the Closing Date based upon the judgment of any court of
competent jurisdiction or pursuant to a bona fide compromise or settlement of
claims, demands or actions, in respect to the damages to which the foregoing
indemnity relates.  EGPI shall give, or EGPI shall cause the Company to give,
the Sellers written notice within 30 days after notification of any litigation
threatened or instituted against the Company which might constitute the basis of
a claim for indemnity by EGPI and/or the Company against the Sellers.
 
Notwithstanding anything contained in this Agreement to the contrary, the right
to indemnification described in this paragraph shall expire 18 months after the
Closing Date.
 
 
10.
Records of the Company.  For a period of five years following the Closing Date,
the books of account and records of the Company pertaining to all periods prior
to the Closing Date shall be available for inspection by the Sellers for use in
connection with tax audits.

 
 
11.
Destruction of Property.  If, on or before the Closing Date, any substantial
portion of the fixed assets of the Company shall suffer a loss of fire, flood,
tornado, hurricane, riot, accident or other calamity, whether or not insured, to
such an extent that in the opinion of EGPI there will be such a delay in
repairing or replacing said assets so as to materially affect the future
operations of the Company, then EGPI may, at its sole option, terminate this
Agreement without cost, expense, or liability to either party.

 
 
12.
Default by EGPI.  If the Sellers do not default hereunder and EGPI defaults
hereunder, the Sellers sole remedy shall be to terminate this Agreement.

 
 
13.
Default by the Sellers.  If EGPI does not default hereunder and the Sellers
default hereunder, EGPI may elect to terminate this Agreement as well as any
other agreement executed by EGPI in connection with the transactions
contemplated by this Agreement, including but not limited to any independent
nondisclosure agreement or any other independent agreements, whereupon no party
shall be liable to the others hereunder, or EGPI may assert any remedy,
including specific performance, which EGPI may have by reason of any such
default of the Company or the Sellers.  From and after the Closing Date, subject
to the terms and provisions hereof, in the event of a breach by any party of the
terms of this Agreement or any obligation of a party which survives the Closing
Date, the non-defaulting party may assert any remedy, either at law or in
equity, to which such non-defaulting party may be entitled.

 
 
14.
Cooperation.  The parties hereto will each cooperate with the other, at the
other’s request and expense, in furnishing information, testimony, and other
assistance in connection with any actions, proceedings, arrangements, disputes
with other persons or governmental inquiries or investigations involving the
parties hereto or the transactions contemplated hereby.

 
 
15.
Further Conveyances and Assurances.  After the Closing Date, the Sellers, the
Company, and EGPI will, without further cost or expense to, or consideration of
any nature from the other, execute and deliver, or cause to be executed and
delivered, to the other, such additional documentation and instruments of
transfer and conveyance, and will take such other and further actions, as the
other may reasonably request as more completely to consummate the transactions
contemplated hereby.

 
 
 

--------------------------------------------------------------------------------

 
 
 
16.
Closing Date.  The Closing of the purchase and sale of the Company Common Stock
contemplated hereunder (the “Closing”) shall be on or before December 31, 2009,
subject to acceleration or postponement from time to time as the parties hereto
may mutually agree (the “closing Date”).  The Closing shall be at March 4, 2010
at 2:00 p.m. Eastern time on the Closing Date, unless another hour or place is
mutually agreed upon by the parties hereto.

 
 
17.
Deliveries on the Closing Date by the Sellers.  At the Closing, the Sellers
shall deliver the following:

 
(a)        Certificates representing 100,000 shares of the Company Common Stock,
duly endorsed by the Sellers, free and clear of all liens, claims, encumbrances,
and restrictions of every kind except for the restrictive legend required by
Rule 144 promulgated under the Securities Act.
 
All documents reflecting any actions taken, received or delivered by the Sellers
pursuant to this Paragraph 19 shall be reasonably satisfactory in form and
substance to EGPI and its counsel.
 
 
18.
Deliveries on the Closing Date by EGPI.  At the Closing, EGPI shall deliver the
following:

 
(a)        The Consideration.
 
(b)        The proof of authority described in Paragraph 7(b) hereof.
 
(c)         Any other document which may be necessary to carry out the intent of
this Agreement.
 
All documents reflecting any actions taken, received or delivered by EGPI
pursuant to this Paragraph 19 shall be reasonably satisfactory in form and
substance to the Sellers and their counsel.
 
 
19.
No Assignment.  This Agreement shall not be assignable by any party without the
prior written consent of the other parties, which consent shall be subject to
such party’s sole, absolute and unfettered discretion.

 
 
20.
Brokerage.  The parties hereto agree to indemnify and hold harmless each other
against, and in respect of, any claim for brokerage or other commissions
relative to this Agreement, or the transactions contemplated hereby, based in
any way on agreements, arrangements, understandings or contracts made by either
party with a third party or parties whatsoever.

 
 
21.
Mediation and Arbitration.  All disputes arising or related to this Agreement
must exclusively be resolved first by mediation with a mediator selected by the
parties, with such mediation to be held in Atlanta, Georgia.  If such mediation
fails, then any such dispute shall be resolved by binding arbitration under the
Commercial Arbitration Rules of the American Arbitration Association in effect
at the time the arbitration proceeding commences, except that (a) Georgia law
and the Federal Arbitration Act must govern construction and effect, (b) the
locale of any arbitration must be in Atlanta, Georgia, and (c) the arbitrator
must with the award provide written findings of fact and conclusions of
law.  Any party may seek from a court of competent jurisdiction any provisional
remedy that may be necessary to protect its rights or assets pending the
selection of the arbitrator or the arbitrator’s determination of the merits of
the controversy.  The exercise of such arbitration rights by any party will not
preclude the exercise of any self-help remedies (including without limitation,
setoff rights) or the exercise of any non-judicial foreclosure rights.  An
arbitration award may be entered in any court having jurisdiction.

 
 
 

--------------------------------------------------------------------------------

 
 
 
22.
Attorneys’ Fees.  In the event that it should become necessary for any party
entitled hereunder to bring suit against any other party to this Agreement for a
breach of this Agreement, the parties hereby covenant and agree that the party
who is found to be in breach of this Agreement shall also be liable for all
reasonable attorneys’ fees and costs of court incurred by the other
parties.  Provided, however, in the event that there has been no breach of this
Agreement, whether or not the transactions contemplated hereby are consummated,
each party shall bear its own costs and expenses (including any fees or
disbursements of its counsel, accountants, brokers, investment bankers, and
finder’s fees).

 
 
23.
Benefit.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

 
 
24.
Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to the Sellers, addressed as set forth on Schedule A and
if to EGPI, addressed to Mr. Mr. Dennis Alexander, EGPI Firecreek, Inc., 3400
Peachtree Road NE, Suite 111, Atlanta, Georgia 30326, telephone (480) 948-6581,
telecopier (480) 443-1403, and e-mail d.alexander@energyproducersinc.net.  Any
party hereto may change its address upon 10 days’ written notice to any other
party hereto.

 
 
25.
Construction.  Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

 
 
26.
Waiver.  No course of dealing on the part of any party hereto or its agents, or
any failure or delay by any such party with respect to exercising any right,
power or privilege of such party under this Agreement or any instrument referred
to herein shall operate as a waiver thereof, and any single or partial exercise
of any such right, power or privilege shall not preclude any later exercise
thereof or any exercise of any other right, power or privilege hereunder or
thereunder.

 
 
27.
Cumulative Rights.  The rights and remedies of any party under this Agreement
and the instruments executed or to be executed in connection herewith, or any of
them, shall be cumulative and the exercise or partial exercise of any such right
or remedy shall not preclude the exercise of any other right or remedy.

 
 
28.
Invalidity.  In the event any one or more of the provisions contained in this
Agreement or in any instrument referred to herein or executed in connection
herewith shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the other provisions of this Agreement or any such other instrument.

 
 
29.
Time of the Essence.  Time is of the essence of this Agreement.

 
 
30.
Incorporation by Reference.  The Exhibits and Schedules to this Agreement
referred to or included herein constitute integral parts to this Agreement and
are incorporated into this Agreement by this reference.

 
 
31.
Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF copy of this signed Agreement shall be legal and binding on all parties
hereto.

 
 
32.
Controlling Agreement.  In the event of any conflict between the terms of this
Agreement or any of the Other Agreements or exhibits referred to herein, the
terms of this Agreement shall control.

 
 
 

--------------------------------------------------------------------------------

 
 
 
33.
Press Releases and Public Announcements.  No party shall issue any press release
or make any public announcement relating to the subject matter of this Agreement
prior to the Closing without the prior written approval of the other parties;
provided, however, that any party may make any public disclosure it believes in
good faith is required by applicable law or any listing or trading agreement
concerning its publicly-traded securities (in which case the disclosing party
will use its efforts to advise the other parties prior to making the
disclosure).

 
 
34.
Law Governing; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia, without regard to any
conflicts of laws provisions thereof.  Each party hereby irrevocably submits to
the personal jurisdiction of the United States District Court for Fulton County,
Georgia over any suit, action or proceeding arising out of or relating to this
Agreement.  Each party hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such mediation, arbitration, suit, action or proceeding
brought in any such county and any claim that any such mediation, arbitration,
suit, action or proceeding brought in such county has been brought in an
inconvenient forum.

 
 
35.
Entire Agreement.  This instrument and the attachments hereto contain the entire
understanding of the parties and may not be changed orally, but only by an
instrument in writing signed by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.

 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.
 
EGPI/FIRECREEK, INC.
 
/s/Dennis R. Alexander
 
By
   
Dennis R. Alexander, Chief Executive Officer



Attachments:


Schedule A
 
Stockholders of REDQUARTZ LTD
Schedule B
 
Description of Consideration
Schedule 3(c)
 
Violations under Documents
Schedule 3(m)
 
Litigation
Schedule 3(n)
 
Compliance with Laws and Regulations
Schedule 3(o)
 
Defaults
Schedule 3(p)
 
Permits and Approvals
Schedule 3(s)
 
Compliance with the Environmental Laws
Schedule 3(y)
 
Assets
Schedule 3(aa)
 
Labor Matters
Schedule 3(dd)
 
Contracts in Default


 
 

--------------------------------------------------------------------------------

 

Schedule A
 
To an Agreement of March 3, 2010
 
By and Among EGPI and Stockholders of REDQUARTZ, LTD
 
(“Sellers” or “Company”)
 
[SELLERS SIGNATURES ATTACHED ON THE FOLLOWING PAGE(S))

 
 

--------------------------------------------------------------------------------

 

[sig.jpg]
 
 
 

--------------------------------------------------------------------------------

 